Title: From John Adams to Wilhem & Jan Willink and Nicolaas & Jacob van Staphorst, 7 May 1787
From: Adams, John
To: Willink, Wilhem & Jan (business),Staphorst, Nicolaas & Jacob van (business)


          
            Gentlemen
            Grosvenor Square May 7. 1787
          
          The Letter from the Board of Treasury of the 4. of April, in which this is inclosed, I received open, on Fryday, together with the Bills for 75,000 Guilders mentioned in it. I went immediately to Mr Ruckers House with them: but no one was at home, but a Servant, who told me, his Master and Mistress were in the Country, and the Clerk not at home. on Saturday, I went again. The Clerk was then at home, and told me Mr Rucker had left the Kingdom. This day, I Sent a Notary Public, and to him the Clerk Said the Bills must be protested. The Notary has accordingly protested them and I Shall Send the Bills back with the Protest, by the first Ship for New York. This Catastrophy has Shocked me, and will be a great disappointment to the Board of Treasury, who no doubt have Sold Produce, to purchase these Bills. I think it my Duty to Send them back without Loss of Time. I am now convinced that We Shall not be furnished wth Remittances, in Season to pay the whole of the Interest in June. I pray you to write me, how much will be deficient and what Methods We can take to Supply it.
          With great Regard &c
        